Citation Nr: 9926668	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 31, 1997, an 
increase to include special monthly compensation for loss of 
use of the right foot.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In December 1997, the RO granted the veteran an 
increase in his schedular rating and also special monthly 
compensation (SMC) for loss of use of the right foot.   In 
June 1998 the RO assigned an effective date of March 31, 
1997.  The veteran appealed, asserting that he is entitled to 
an earlier effective date for his SMC for the loss of use of 
the right foot.  He argued that the RO committed clear and 
unmistakable error in not granting SMC in 1968.  In June 
1998, the RO held that such error had not been committed in 
1968 and denied the veteran's claim for an earlier effective 
date for his SMC for loss of use of the right foot.  

Because of the nature of the veteran's claim for an earlier 
effective date for SMC and the decision of the Board in this 
case, the current appeal necessarily includes entitlement to 
an earlier effective date for the assignment of the 40 
percent rating for the right foot impairment.  


FINDINGS OF FACT

1.  The veteran never filed a claim in 1968 for SMC based on 
loss of use of the right foot and the medical evidence of 
record at the time did not reasonably raise such an issue.

2.  As of December 23, 1987, the veteran was service-
connected for, inter alia, partial paralysis, right lower 
extremity, evaluated as 30 percent disabling.

3.  A VA outpatient treatment report, dated December 23, 
1987, shows that the veteran had loss of use of the right 
foot, and this report constitutes an informal claim for 
increase;  VA did not subsequently send the veteran a formal 
application form for an increased rating.

4.  In 1997, the RO received a claim for increase to include 
special monthly compensation for loss of use of the right 
foot.

5.  In December 1997, the veteran was granted a 40 percent 
rating for his right foot impairment and special monthly 
compensation for loss of use of the right foot;  in June 1998 
the RO assigned an effective date of March 31, 1997.  


CONCLUSIONS OF LAW

1.  The earliest date that the veteran is entitled to a 
schedular rating of 40 percent for paralysis of the right 
lower extremity is December 23, 1987.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400(o)(2) (1998).

2.  The earliest date that the veteran is entitled to special 
monthly compensation for loss of use of the right foot is 
December 23, 1987.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.155, 3.157(b), 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that a review of the record shows 
that the veteran served with the Marines in the Republic of 
Vietnam, in an infantry unit.  In September 1967, he received 
shrapnel and/or gunshot wounds to areas which included his 
head, right shoulder and right knee.  The veteran's service 
medical records show that he underwent a left temporal 
craniectomy and that a surgical attempt was made to repair 
his brachial plexus. 

In July 1968, the RO granted a 100 percent "convalescent 
rating," see 38 C.F.R. § 4.30, for postoperative 
encephalopathy, postoperative right brachial plexus injury 
and axillary artery pseudoaneurysm.  At that time, the RO 
also deferred a claim of entitlement to an automobile 
allowance until an examination could be performed.  

In October 1968, the RO reevaluated the veteran's service-
connected disabilities, and granted entitlement to an 
automobile allowance.  A review of the RO's October 1968 
decision shows that the RO evaluated the veteran's 
disabilities as follows: loss of use of right upper extremity 
due to paralysis of all radicular groups (80 percent 
disabling), skull defect (50 percent disabling), chronic 
brain syndrome associated with brain trauma, competent (30 
percent disabling), partial paralysis, right lower extremity 
(30 percent disabling), residuals, shell fragment wound 
(SFW), right knee with retained metallic foreign bodies (10 
percent disabling).  The RO also assigned noncompensable (0 
percent) ratings for several SFW scars of the chest and 
extremities, awarded SMC for loss of use of the right hand 
(under 38 U.S.C.A. § 314(k) (now 38 U.S.C.A. § 1114(k)), and 
granted entitlement to an automobile allowance. 

In March 1997, the RO received an informal claim for SMC for 
loss of use of the right foot.  A formal claim was received 
in April 1997.  In December 1997, the RO granted SMC for loss 
of use of the right foot, and subsequently assigned an 
effective date of March 31, 1997.  The veteran appealed the 
issue of entitlement to an earlier effective date.  In June 
1998, the RO denied the veteran's claim.

The criteria for entitlement to additional monthly 
compensation for loss of use of a foot are set forth in the 
provisions of 38 C.F.R. § 1114(k) (then 38 U.S.C.A. § 314).  
Under 38 C.F.R. § 4.63, loss of use of the hand or foot will 
be found when one of three components are met: (1) no 
effective functions remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthesis.  This is based on the actual functioning of the 
hand or foot, i.e., grasping, manipulation, or balance and 
propulsion, etc.; (2) extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening of the lower extremity 
of 3-1/2 inches, or more; or (3) complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  See also 38 C.F.R. § 3.350(a)(2) (1998) (using 
essentially the same criteria for special monthly 
compensation ratings).

A report of an examination or hospitalization will be 
accepted as an informal claim for benefits under existing 
law, if the report relates to a disability which may 
establish entitlement.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.157(b)(1).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that 38 C.F.R. § 
3.157(b)(1) does not require the veteran to identify the 
report as a claim or to identify the benefits sought.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

A review of the record shows that the medical evidence 
includes a VA treatment report, dated December 23, 1987.  
This report shows that the veteran received orthopedic 
treatment, and that he stated that he had not previously 
received treatment.  On examination, he was noted to have 
right spastic hemiparesis and a right foot drop and 
pronation.  There was downward position sense in the right 
ankle but no pain sense.  The assessment noted right knee 
pain secondary to hypertension secondary to extensor 
spasticity, weak quads, loss of position sense, pronated foot 
and equinus, back pain secondary to hip movement during swing 
phase on the right, and AFO (ankle fixation orthotic) to 
prevent foot drop and pronation.

In this case, the Board finds that the December 1987 VA 
outpatient treatment report (December 1987 report) shows that 
the veteran met the criteria for loss of use of the right 
foot.  The report shows that the veteran had right spastic 
hemiparesis which required him to swing his right leg in 
order to walk, and, most importantly, that he had to wear a 
brace on his right foot to prevent foot drop and pronation.

The Board further finds that the December 1987 report meets 
the criteria for an informal claim for an increased rating 
for service-connected partial paralysis, right lower 
extremity.  See 38 C.F.R. §§ 3.155(a), 3.160(f) (1998).  The 
Board finds that the December 1987 report, which contained 
evidence of right foot drop, reasonably raised the issue of 
SMC for loss of use of the right foot.  See Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991) (VA may be obliged to 
infer a claim for SMC where it "may be applicable and the 
veteran does not place his eligibility at issue"); see also 
Shockley v. West, 11 Vet. App. 208, 214 (1998) (VA is 
required to apply all relevant law in adjudicating the claim 
even though not raised by the appellant).  Therefore, the SMC 
issue was inextricably intertwined with the issue of an 
increased rating for partial paralysis, right lower 
extremity.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
In addition, the Board points out that although the December 
1987 report was not actually received by VA until April 1997, 
VA is deemed to have constructive knowledge or notice of VA-
generated documents.  Bell v. Derwinsksi, 2 Vet. App. 611 
(1992) (per curiam).  The Board therefore considers the 
December 1987 report as an informal claim for an increased 
rating and for SMC for loss of use of the right foot.  

In addition, since it does not appear that the RO ever sent a 
formal application for an increased rating, see 38 C.F.R. 
§ 3.155(a), the one-year filing period for such application 
did not begin to run.  Servello, 3 Vet. App. at 200.  This 
informal claim was therefore "open" at the time that the RO 
received the veteran's formal claim in April 1997.  The claim 
is therefore considered to have been filed on December 23, 
1987.  See 38 C.F.R. §§ 3.155(a).

In summary, the Board has determined that the December 1987 
report shows that the veteran had lost the use of his right 
foot.  This report meets the criteria for an informal claim 
for an increased rating, and is deemed to have been received 
as of December 23, 1987.  As the RO never sent a formal 
claim, the informal claim was "open' until the veteran's 
formal claim was received in April 1997.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (1998) (emphasis added).  


In cases involving a claim for an increased evaluation, 
however, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year, and presumably prior to such date in order to benefit 
the veteran; otherwise the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Here, the December 1987 report shows that the veteran stated 
that he had not previously received treatment, and there is 
no evidence which shows that he did not have use of his right 
foot for the year prior to this report.  Accordingly, the 
Board finds that this report shows that as of December 23, 
1987, the criteria were met for both a 40 percent rating 
under 38 C.F.R. § 4.124a, DC 8521, and for the loss of use of 
the right foot.  Therefore, an effective date of December 23, 
1987 is warranted for a 40 percent rating for paralysis of 
the right lower extremity, and for SMC for loss of use of the 
right foot.  Id.

As a final matter, in his appeal, the veteran challenged the 
October 1968 rating decision, claiming that it is CUE.  A 
review of the written statements of the veteran and the 
transcript from his hearing, held in January 1999, shows that 
it is essentially argued that an earlier effective date is 
warranted because the RO failed to consider the laws and 
regulations pertaining to SMC for the loss of use of his 
right foot, and that the evidence showed that he had such 
loss of use of the right foot.  Specifically, at the 
veteran's personal hearing in January 1999, the veteran 
argued that the RO's decision of October 1968 was clearly and 
unmistakably erroneous because the evidence clearly showed 
that he has not had use of his right foot since 1968.  In 
particular, the veteran argues that VA approved an allowance 
for purchase of a modified vehicle which had a left-sided gas 
pedal in September 1968, and that this is proof that he could 
not use his right foot at that time.  In statements received 
in April 1999, the veteran further argued that any findings 
in the September 1968 VA examination reports to the effect 
that he could stand on his toes and heels are not evidence 
that he could use his right foot because, even if such 
reports were accurate, he would have been using his left foot 
and leg to carry, i.e., compensate for, his immobile right 
foot.  He asserts that the portion of his brain which was 
lost due to his war wounds was the part which controls his 
right lower extremity, and that he therefore could not 
possibly have had use of his right foot in September 1968.  
It is essentially asserted that because of the errors in the 
October 1968 decision, the veteran is entitled to an 
effective date commencing with the day after his separation 
from service, i.e., July 9, 1968.  

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R.    
§ 3.105(a) (1998).

The Board initially notes that was no claim for SMC for loss 
of use of the right foot at the time of the RO's October 1968 
decision.  As such, there was no final denial of a claim for 
SMC for loss of use of the right foot that it could serve as 
a basis for a CUE claim.  

With regard to the issue of whether a claim for SMC for loss 
of use of the right foot existed, "A specific claim in the 
form prescribed by the Secretary . . . must be filed in order 
for benefits to be paid or furnished to any individual under 
the laws administered by the Secretary."  38 U.S.C. § 
5101(a); see also 38 C.F.R. § 3.151(a) (1998).  Generally 
such claims are initiated by a veteran's filing of an 
application for a specific benefit.  A claim or application 
is a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (1998).

In this case, a review of the veteran's application forms, 
received in July 1968, shows that he described the nature of 
his injuries as "shrapnel-head, chest, both arms, both legs, 
with residuals," "Skull, loss of part of chronic brain 
syndrome associated with brain trauma," "All radicular 
groups, paralysis of complete (major)," and "Sciatic nerve 
paralysis of, incompleted.  Permanent disability."  The 
Board finds that the language in these documents is 
insufficient to constitute a claim for SMC for loss of use of 
the right foot.  See 38 C.F.R. §§ 3.1(p), 3.155.

Despite the veteran's failure to raise a claim for SMC for 
loss of use of the right foot on the basis of his in his July 
1968 applications, VA may be obliged to infer a claim for SMC 
where it may be applicable and the veteran does not place his 
eligibility at issue.  Akles, Shockley, supra. 

However, the Board finds that a claim for SMC for loss of use 
of the right foot was not "reasonably raised" by the 
evidence, nor should it otherwise have been inferred from the 
evidence as of October 1968.  In this case, the evidence of 
record included a September 1968 VA orthopedic examination 
report which showed that the veteran's knees, ankles and feet 
had normal motion with no restrictions except for loss of 
active dorsiflexion of the right ankle and foot.  A September 
1968 VA neuropsychiatric examination report noted that the 
veteran began to have movement in his right leg several weeks 
after he sustained his injuries, and stated that gross 
movements of the lower extremities were performed within the 
normal range except that he had "very limited" dorsi and 
plantar flexion of the right foot at the ankle, and he was 
unable to evert the right foot at the ankle.  Knee and ankle 
reflexes were noted to be present, bilaterally.  

Therefore, the medical evidence did not raise the issue of 
SMC for loss of use of the right foot as a factual matter.  
Furthermore, the RO's October 1968 decision evaluated the 
veteran's partial paralysis, right lower extremity, as 30 
percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8521, and this evaluation precluded an application of the 
laws and regulations pertaining to SMC for loss of use of the 
right foot.  See 38 C.F.R. § 4.63.  The veteran never filed a 
notice of disagreement with the rating action or in any 
manner indicated that he had greater disability manifested by 
loss of use.  The Board therefore finds that there was no 
claim for SMC for loss of use of the right foot at the time 
of the RO's October 1968 decision.

The Board further points out that even if a claim for SMC for 
loss of use of the right foot had been raised by the record, 
there is no final decision upon which a CUE claim could be 
based.  See 38 C.F.R. § 3.105(a).  The RO's October 1968 
decision did not discuss the criteria for SMC for loss of use 
of the right foot, and as stated previously, the RO's 
evaluation of the veteran's partial paralysis, right lower 
extremity as 30 percent disabling precluded consideration of 
entitlement to SMC for loss of use of the right foot under 
38 C.F.R. § 4.63.  Alternatively, any "failure to 
adjudicate" an SMC claim for loss of use of the right foot 
in October 1968 would not be subject to a CUE analysis 
because such a failure would mean that the claim remained 
pending, and may not be considered a final decision as to 
this issue.  See Norris v. West, 12 Vet. App. 413, 422 
(1998); Best v. Brown, 10 Vet. App. 322, 325 (1997) (in this 
regard, the Board points out that even if such a claim 
remained pending as of October 1968, given the Board's 
determination, supra, that there is no evidence which shows 
that he did not have use of his right foot for the year prior 
to December 23, 1987, an effective date prior to December 23, 
1987 is not shown). Therefore, there is no final decision 
denying SMC for loss of use of the right foot which could 
serve as a basis for a CUE claim.  Id.  

As a final matter, the Board points out that even assuming 
arguendo that a claim for SMC for loss of use of the right 
foot existed prior to October 1968, and that the RO's October 
1968 decision was a final decision with regard to such a 
claim, the evidence does not show CUE.  Initially, it must be 
noted that the essence of the veteran's CUE claim is that the 
RO incorrectly weighed the evidence.  However, it has been 
established that for a successful CUE claim, an appellant 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 
(1996).  Therefore, this argument is insufficient to raise a 
CUE claim.  See Shockley v. West, 11 Vet. App. 208, 213-14 
(1998).
  
Furthermore, the evidence of record at the time of the 
October 1968 rating decision included the veteran's service 
records, service medical records, and VA neuropsychiatric and 
orthopedic examination reports, each dated in September 1968.  
The veteran's service medical records consist of a medical 
board report, dated in May 1968, which indicates that the 
residuals of the veteran's wounds included complete right 
hemiplegia with global aphasia.  He walked with circumduction 
of the right leg, and his right leg reflexes were 
hyperactive.  The plantar reflex responses were both flexor.   

The September 1968 VA neuropsychiatric examination report is 
remarkable for notations that the veteran began to have 
movement in his right leg several weeks after he sustained 
his injuries.  He had a marked right hemiparesis, and right 
leg reflexes were hyperactive.  The veteran stated, "I have 
trouble with my right foot.  The only thing I can do is bend 
my right foot inside.  Actually, my toes inside."  His gait 
was hemiparetic on the right.  Gross movements of the lower 
extremities were performed within the normal range except 
that he had "very limited" dorsi and plantar flexion of the 
right foot at the ankle, and he was unable to evert the right 
foot at the ankle.  Knee and ankle reflexes were noted to be 
present, bilaterally, with no ankle clonus present, 
bilaterally.  The relevant diagnosis was hemiparesis, right, 
secondary to brain disease due to trauma, postoperative 
status.  

The September 1968 orthopedic examination report shows that 
the veteran had a tendency to drop foot, right.  He stood on 
his toes readily and squatted well on his heels, but carried 
most of his weight on his left and required assistance to 
resume an erect position.  Knees, ankles and feet had normal 
motion with no restrictions except for loss of active 
dorsiflexion of the right ankle and foot.  The right calf was 
1/2 inch smaller than the left, and the right lower extremity 
was only about 3/4 the strength of the left.  

Under these facts, the RO could have reasonably determined 
that special monthly compensation for loss of use of the 
right foot was not warranted.  Initially, the Board has noted 
the veteran's arguments concerning his inability to stand on 
his toes and heels since he was wounded.  Specifically, the 
Board notes that the September 1968 VA examination report 
shows that the examiner stated that the veteran stood on his 
toes readily and squatted well on his heels, but carried most 
of his weight on his left and required assistance to resume 
an erect position. (emphasis added).  

The Board has also noted the veteran's arguments concerning 
his need for a modified vehicle, and that in September 1968 
the RO approved an allowance for purchase of a modified 
vehicle.  The Board accepts the veteran's contention that he 
required a left-sided gas pedal at that time.  However, while 
the evidence clearly shows that the veteran had significant 
impairment of his right foot, the RO could reasonably have 
determined that it was not shown that he had complete 
paralysis of the external popliteal nerve, or that his 
impairment otherwise resulted in the loss of, or loss of use 
of his right foot.  A review of the evidence of record at the 
time of the RO's October 1968 decision shows that the 
September 1968 VA examination reports indicated that the 
veteran's ankles and feet had normal motion with no 
restrictions except for loss of active dorsiflexion of the 
right ankle and foot.  Although the veteran had a 
"tendency" to drop his right foot, there was evidence that 
he could walk, even though his gait was hemiparetic on the 
right.  There was no evidence that the veteran required such 
assisting devices as a cane, crutches or a wheelchair.  
Therefore, the RO could reasonably have determined that there 
were no clinical findings reported at that time which showed 
that the veteran's disabilities so affected the functions of 
balance or propulsion as to preclude locomotion without the 
aid of assisting devices, and that there was no indication of 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of the peroneal nerve.  The Board has 
also considered whether additional functional loss due to 
pain was evident.  See Tucker v. West, 11 Vet. App. 369 
(1998).  However, in this case there is no allegation, or 
medical evidence, that the veteran's right lower extremity 
symptomatology included pain.  Given the foregoing, the RO 
could reasonably have determined that the veteran did not 
have loss of use of his right foot.

Based on the foregoing, there is no basis upon which the RO's 
October 1968 rating decision could be considered to have been 
a final decision which was based on errors of such magnitude 
that they could be considered to be "undebatable."  There is 
no basis upon which to conclude that the RO's October 1968 
decision was CUE in not granting entitlement to SMC for loss 
of use of the right foot.  38 C.F.R.         § 3.105(a).



ORDER

A effective date of December 23, 1987 for a 40 percent rating 
for paralysis of the right lower extremity, and for SMC for 
loss of use of the right foot, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

